DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “of the wing-receiving cavity” has been duplicated in line 4 of the paragraph beginning “each rotation-preventing portion of the cap wing is configured to contact.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the rotation-resisting portion of the cap wing is configured to splay the arms of the receiver” has been duplicated in lines 1-3 of the last paragraph.  Appropriate correction is required.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 21 directed to an species non-elected with traverse in the reply filed on September 10, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
	Note that claims 7 and 21 cannot be properly rejoined because the elected species of Figs. 15-17 is the only species that includes cap wings having distal surfaces extending at an acute angle relative to the longitudinal axis of the cap (see paras. 0135-0136 and Fig. 15) as recited in claims 1 and 15.  Furthermore, as noted in the previous Office Action, Figs. 15-17 only include cap flanges parallel to cap wings, not cap flanges orthogonal to cap wings as recited in claims 7 and 21.  The non-elected species of Figs. 1-9 include cap flanges orthogonal to cap wings.  However, this species does not include cap wings having distal surfaces extending at an acute angle relative to the longitudinal axis of the cap.

Conclusion
This application is in condition for allowance except for the following formal matters: the objections to claim 1 and the presence of non-elected claims 7 and 21.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773